              Case:15-40635-EJC Doc#:67 Filed:10/18/18 Entered:10/18/18 12:39:31                                                                 Page:1 of 1
                                                              Form 1
                                          Individual Estate Property Record and Report                                                                    Page: 1

                                                           Asset Cases
Case No.:    15-40635                                                                           Trustee Name:      (300590) Wendy A. Owens
Case Name:        FAUVIE, KEITH A.                                                              Date Filed (f) or Converted (c): 10/18/2017 (f)
                                                                                                § 341(a) Meeting Date:
For Period Ending:        06/30/2018                                                            Claims Bar Date:      06/07/2018

                                     1                                  2                      3                      4                  5                    6

                           Asset Description                         Petition/         Estimated Net Value     Property Formally     Sale/Funds          Asset Fully
                (Scheduled And Unscheduled (u) Property)           Unscheduled        (Value Determined By        Abandoned        Received by the    Administered (FA)/
                                                                      Values                 Trustee,             OA=§554(a)           Estate          Gross Value of
                                                                                     Less Liens, Exemptions,       abandon.                           Remaining Assets
  Ref. #                                                                                and Other Costs)

    1       8 E. Deerwood, Savannah, GA 31410,                       178,000.00                    4,093.00                                    0.00                        FA
            County Value $151,700, contract for sale
            for $178,000

    2       168 Summit Dr, McDonough, GA 30253,                       80,700.00                         0.00                                   0.00                        FA
            County Value $ 80,700

    3       FCB Checking ending 4655                                        250.00                      0.00                                   0.00                        FA

    4       HHGS                                                        4,500.00                        0.00                                   0.00                        FA

    5       clothing                                                        150.00                      0.00                                   0.00                        FA

    6       Gold wedding band                                               100.00                      0.00                                   0.00                        FA

    7       1 rifle, 2 pistols                                              200.00                      0.00                                   0.00                        FA

    8       E Market Account                                                150.00                      0.00                                   0.00                        FA

    9       2010 Chevy Camaro/ Miles 56,000                           12,000.00                         0.00                                   0.00                        FA

   10       2009 Ford Explorer/ Miles                                   7,500.00                        0.00                                   0.00                        FA

   11       1978 Chevy Corvette/ Miles 180,000                          9,000.00                   7,500.00                                    0.00                        FA
            (recently titled in wife's name)

   12       2000 Pontiac Trans Am sold with bill of                     9,000.00                   8,000.00                                    0.00                        FA
            sale, notarized contract.

   13       2003 Stingray CS 220/Boat an motor                          9,100.00                   9,100.00                                    0.00                        FA

   14       Compromise Settlement from prior                                  0.00                 Unknown                                     0.00               Unknown
            Trustee (u)
            Estate assets effected are 1978 Chevrolet Camaro and
            2003 Stingray boat.


  14        Assets Totals (Excluding unknown values)                $310,650.00                 $28,693.00                                   $0.00                   $0.00



Major Activities Affecting Case Closing:

                                 Compromise to be reached with prior Trustee and monies to be paid from prior Trustee into estate


Initial Projected Date Of Final Report (TFR): 03/29/2019                             Current Projected Date Of Final Report (TFR):           03/29/2019


                       10/18/2018                                                                    /s/Wendy A. Owens
                            Date                                                                     Wendy A. Owens
